DAVIDSON, Judge.
Appellant- was convicted of being a delinquent child and adjudged to serve an indeterminate period of from one to five years in the State Training School for Boys.
The prosecution was conducted in the county court sitting as a juvenile court, upon a complaint only. No information was filed upon the complaint. The absence of an information is fatal to the conviction. Nunn v. State, 106 S. W. (2d) 702, 132 Tex. Cr. R. 619, and authorities there cited.
Attention is called to the fact that the complaint does not contain an allegation showing that the appellant is over ten years of age. Rose v. State, 129 S. W. (2d) 639, 137 Tex. Cr. R. 316.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.